In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-01-00124-CR

______________________________



DERRICK DWAYNE ROBERSON, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 124th Judicial District Court

Gregg County, Texas

Trial Court No. 28,029-B







Before Cornelius, C.J., Grant and Ross, JJ.

Opinion by Justice Grant


O P I N I O N


	Derrick Dwayne Roberson appeals the revocation of his deferred adjudication community
supervision.  Roberson pleaded guilty, as part of a plea bargaining agreement, to aggravated sexual
assault of a child.  The trial court deferred a finding of guilt and placed him on ten years' community
supervision.  The State later filed a motion to adjudicate Roberson's guilt alleging he committed
eleven violations of the terms of his supervision.  Roberson pleaded not true to each of the
allegations.  The trial court found the allegations true, found Roberson guilty, and sentenced him to
imprisonment for life.
	Except in certain narrowly defined circumstances, see Nix v. State, No. 793-00, 2001 WL
717453, at *1-2 (Tex. Crim. App. June 27, 2001), if Roberson wished to appeal issues arising from
the original plea proceeding in an appeal taken from that proceeding, he must have done so at that
time.  Manuel v. State, 994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999).  Nix addressed the void
judgment exception, which recognizes there are some rare situations in which a trial court's judgment
is accorded no respect due to a complete lack of power to render the judgment in question.  Nix, 2001
WL 717453, at *2.  The judgment being a nullity can be attacked at any time.  Id.
	In the absence of facts constituting a void judgment in the present case, this court is without
jurisdiction to consider an appeal from the original plea proceeding, because Roberson is appealing
after his community supervision had been revoked and his adjudication of guilt formally made. 
Manuel, 994 S.W.2d at 662.  In addition, this court is without jurisdiction to consider issues
regarding the proceeding at which his adjudication of guilt was formally made.  Connolly v. State,
983 S.W.2d 738, 741 (Tex. Crim. App. 1999); Cooper v. State, 2 S.W.3d 500, 502 (Tex.
App.Texarkana 1999, pet. ref'd).  However, Roberson can appeal issues related to his sentencing. (1) 
Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (Vernon Supp. 2002).
	Roberson contends he was subjected to terms of community supervision the trial court did
not impose from the bench.  The basis for his contention is a comparison of the trial court's oral
pronouncement from the bench at the end of trial and the terms of community supervision contained
in the clerk's record.
	At the end of trial, the trial court informed Roberson that he would be required to obtain a
General Education Diploma (GED), that he would be placed on intensive supervision for two years,
that he had to pay a supervision fee of $40 per month, and that he had to perform eight hours of
community service every other month.  The clerk's record contains an Order Establishing Conditions
of Probation and a Continuation of Conditions of Probation, which are preprinted forms with
handwritten and typed notations containing numerous additional terms of Roberson's community
supervision.  The trial court and Roberson signed both documents.
	The "Date of Signature" line in the Order Establishing Conditions of Probation is blank, but
the order itself recites, "In accordance with the authority conferred by the Adult Probation Law of
the State of Texas, you have been placed on probation on this 11 day of January, AD, 2001 [the same
date as trial] . . . ."  (Emphasis added.)  The date is handwritten on the preprinted form.  The
document is also file marked January 11, 2001.
	Roberson speculates the additional terms contained in the Order Establishing Conditions of
Probation and the Continuation of Conditions of Probation were filled in by a community
supervision officer.  He contends such action constitutes an impermissible delegation of the trial
court's power to impose conditions of community supervision.
	This court is without jurisdiction to consider this issue because it involves issues related to
the original plea proceeding.  See Manuel, 994 S.W.2d at 662.  However, Roberson contends he was
forestalled from appealing at the time the trial court imposed the conditions of community
supervision because, in the absence of a "Date of Signature," the conditions never became final.
	Assuming the lack of a "Date of Signature" would affect the finality of the trial court's order,
Roberson's contention ignores the fact that the Order Establishing Conditions of Probation is dated
January 11, 2001, and file marked the same date.  Further, the order was signed both by Roberson
and the trial judge.  Therefore, the trial court's order imposing terms of Roberson's community
supervision was a final order.
	The appeal is dismissed for want of jurisdiction.



						Ben Z. Grant
						Justice

Date Submitted:	February 21, 2002
Date Decided:		February 21, 2002

Do Not Publish
1. By letter, we informed Roberson of our conclusion that our jurisdiction is limited in this case
and instructed him that if he disagreed with our conclusion, he should address the matter in his brief
on appeal.  Roberson takes issue with our communication, contending such a letter could discourage
litigants from making good faith attempts to modify existing law and demonstrates our
predisposition to decide the issue of our jurisdiction adversely to him.  We think, to the contrary, a
letter such as the one sent to Roberson allows appellants to concentrate their efforts on addressing
the jurisdictional hurdles confronting them in appeals from the revocation of deferred adjudication
community supervision, rather than merely raising issues this court is without jurisdiction to
consider.  It does not, as Roberson contends, indicate a predisposition to resolve jurisdictional
challenges against him; rather, it establishes the terms on which such a challenge might be made.
	Roberson cites Cooper v. State, 2 S.W.3d 500, 502 (Tex. App.-Texarkana 1999, pet. ref'd),
in which the trial court revoked the appellant's deferred adjudication community supervision,
adjudicated him guilty, but placed him on "straight" community supervision.  On appeal, the
appellant raised several issues we were without jurisdiction to consider, id. at 502-04, but also
contended the trial court erred in imposing additional terms when it placed the appellant on "straight"
community supervision.  Id. at 502-03.
	Roberson contends the appellant in Cooper would not have raised the argument about the
additional terms of community supervision if he had received a letter like the one we sent to
Roberson.  His contention is fallacious for two reasons.  First, the appellant's contentions in Cooper
related to matters occurring after the trial court adjudicated his guilt.  In our letter, we informed
Roberson of our conclusion that we have jurisdiction to consider such matters.  Second, the appellant
in Cooper likely would not have raised the issues we were without jurisdiction to consider if he had
received a letter like the one we sent to Roberson.